IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION

DANIEL JESUS
VARGAS-ROMERO,
Reg. No. 05895-480,
Movant,
EP-19-CV-359-PRM
Vv. EP-18-CR-1128-PRM
UNITED STATES OF
AMERICA,
Respondent.

CO? “OP “0? U2 UO (OR UG a

MEMORANDUM OPINION AND ORDER
VACATING AND REINSTATING A JUDGMENT IN A CRIMINAL
CASE AND DISMISSING MOVANT’S MOTION
PURSUANT TO 28 U.S.C. § 2255
On this day, the Court considered Movant Daniel Jesus Vargas-
Romero’s [hereinafter “Movant”] pro se “Motion Under 28 U.S.C.
Section 2255 to Vacate, Set Aside, or Correct Sentence by a Person in
Federal Custody” (ECF No. 60)! [hereinafter “Motion to Vacate”], filed
on December 5, 2019, in the above-captioned cause. Therein, Movant

challenges the sentence of sixty months’ imprisonment imposed by the

Court after he pleaded guilty, without the benefit of a plea agreement,

 

1 “ECF No.” refers to the Electronic Case Filing number for documents
docketed in EP-18-CR-1128-PRM-1. Where a discrepancy exists
between page numbers on filed documents and page numbers assigned
by the ECF system, the Court will use the latter page numbers.
to a two-count indictment charging him with drug-trafficking offenses.
J. Crim. Case, Dec. 10, 2018, ECF No. 54. Movant claims, among other
things, that his retained counsel provided constitutionally ineffective
assistance when she failed to file a requested notice of appeal. Mot. to
Vacate 5. For the reasons discussed below, the Court is of the opinion
that it will grant Movant’s Motion to Vacate.
I. BACKGROUND AND PROCEDURAL HISTORY

On July 24, 2017, Movant arranged by telephone to deliver two
kilograms of cocaine to an unidentified individual. Presentence
Investigation Report [hereinafter “PSR”]) 4 5, Nov. 28, 2018, ECF No.
51 (sealed). Movant subsequently waited for the individual in a
restaurant parking lot in El Paso, Texas. Id. Once the individual
arrived, the two walked to Movant’s pickup truck, where Movant
retrieved a black trash bag and handed it to the individual. Id.
Laboratory analysis later revealed that the bag contained cocaine
powder with a net weight of 2,005 grams. Jd. at 7. Movant was
arrested on April 18, 2018. Id. at { 5.

On September 24, 2018, Movant pleaded guilty to a two-count

Indictment before the Magistrate Judge. Id. at§1. Count One

2
charged him with conspiracy to possess with intent to distribute 500
grams or more of cocaine. Jd. Count Two charged him with
possession with intent to distribute 500 grams or more of cocaine. Id.

A probation officer relied on the 2018 United States Sentencing
Commission Guidelines Manual to prepare the PSR. Jd. at 21. The
probation officer determined, “[b]ased upon a total offense level of 23
~ anda criminal history category of II, the guideline imprisonment range
[was] 51 months to 63 months.” Jd. at 456. The probation officer
noted, however, that both offenses carried a 60-month mandatory-
minimum sentence. Id. at [ 55. Consequently, the guideline
imprisonment range became 60 to 63 months. Id. at { 56.

Movant did not object to the PSR. Objections to PSR, Nov. 28,
2018, ECF No. 51-2 (sealed). The Court subsequently adopted the PSR
without change. Statement of Reasons, Dec. 10, 2018, ECF No. 55
(sealed).

On December 7, 2018, the Court sentenced Movant to two |

concurrent terms of 60 months’ imprisonment. J. Crim. Case. The

Court also entered a “Notice of Defendant’s Right to Appeal.” Notice, |
Dec. 7, 2018, ECF No. 53. Although Movant acknowledged the Notice
with his signature, he did not timely appeal his conviction or sentence.

Movant now asserts in his § 2255 Motion that his counsel provided
constitutionally ineffective assistance. Mot. to Vacate 5. Specifically,
Movant claims his counsel did not advise him of his “Right to a Direct
Appeal.” Jd. Movant also claims he was “manipulated and
intimidated ... into signing a Plea Agreement.” Jd. Movant finally
claims his “attorney never filed my notice of appeal, despite my request
that she preserve my right to direct appeal.” Jd. Movant asks the
Court to “vacate, set aside or correct [his] sentence and conviction.”
Id. at 18.
II. APPLICABLE LAW

A § 2255 motion “provides the primary means of collateral attack
on a federal sentence.” Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.
2000) (quoting Cox v. Warden, 911 F.2d 1111, 1113 (5th Cir. 1990)).
Relief pursuant to § 2255 is warranted for errors that occurred at trial
or at sentencing. Solsona v. Warden, F.C.L., 821 F.2d 1129, 1131 (6th
Cir. 1987). Before a court will grant relief, however, the movant must

establish that either “(1) his sentence was imposed in violation of the

4
Constitution or laws of the United States, (2) the sentencing court was
without jurisdiction to impose the sentence, (3) the sentence was in
excess of the maximum authorized by law, or (4) the sentence is
otherwise subject to collateral attack.” United States v. Seyfert, 67
F.3d 544, 546 (5th Cir. 1995) (citations omitted). Ultimately, the
movant bears the burden of establishing his claims of error by a
preponderance of the evidence. Wright v. United States, 624 F.2d 557,
558 (5th Cir. 1980) (citing United States v. Kastenbaum, 613 F.2d 86, 89
(5th Cir. 1980)).

An ineffective assistance of counsel claim presented in a § 2255
motion is analyzed pursuant to the two-pronged test set forth in
Strickland v. Washington, 466 U.S. 668 (1984). United States v. Willis,
273 F.3d 592, 598 (5th Cir. 2001). To prevail, a movant must show
(1) that his counsel’s performance was deficient in that it fell below an
objective standard of reasonableness; and (2) that the deficient
performance prejudiced the defense. Strickland, 466 U.S. at 689-94.
This means a movant must show that counsel’s performance was
outside the broad range of what is considered reasonable assistance and

that this deficient performance led to an unfair and unreliable

5
conviction and sentence. United States v. Dovalina, 262 F.3d 472, 474—
75 (5th Cir. 2001). “[C]ounsel’s assistance is deficient if it falls ‘below
an objective standard of reasonableness.” United States v. Conley, 349
F.3d 837, 841 (5th Cir. 2003) (quoting Strickland, 466 U.S. at 688).

“[T]o prove prejudice, ‘the defendant must show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the

99)

result of the proceeding would have been different.” Id. (quoting
United States v. Bass, 310 F.3d 321, 325 (5th Cir. 2002). Ifthe movant
fails to prove one prong, it is not necessary to analyze the other. See
Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994) (“A court need not
address both components of the inquiry if the defendant makes an
insufficient showing on one.”); Carter v. Johnson, 131 F.3d 452, 463 (5th
Cir. 1997) (“Failure to prove either deficient performance or actual
prejudice is fatal to an ineffective assistance claim.”).
II. ANALYSIS

Vargas-Romero asserts that his counsel provided constitutionally
ineffective assistance. Mot. to Vacate 5. Specifically, he claims his

counsel did not advise him of his “Right to a Direct Appeal.” Jd. He

also claims he was “manipulated and intimidated .. . into signing a Plea

6
Agreement.”2 He finally claims his “attorney never filed my notice of
appeal, despite my request that she preserve my right to direct appeal.”
Id.

“[Cjounsel is constitutionally required to fully inform the
defendant as to his appellate rights.” White v. Johnson, 180 F.3d 648,
652 (5th Cir. 1999). Moreover, “t]he Constitution requires that ‘the
client be advised not only of his right to appeal, but also of the
procedure and time limits involved and of his right to appointed counsel
on appeal.” United States v. Faubion, 19 F.3d 226, 231 (5th Cir. 1994)
(quoting Qualls v. United States, 774 F.2d 850, 851-52 (7th Cir. 1985)).
“[C]Jounsel’s failure to inform [a defendant] of the time limit for filing an
appeal [is] objectively unreasonable.” United States v. Gipson, 985
F.2d 212, 215 (5th Cir. 1998). Furthermore, the failure to file a
requested notice of appeal is per se ineffective assistance of counsel,
with or without a showing that the appeal would have merit. Roe v.

Flores-Ortega, 528 U.S. 470, 483-86 (2000). Thus, assuming Movant's

 

2 Id. Movant pled guilty to the Indictment on September 24, 2018.
R. & R. of Magistrate Judge Upon Def’. Plea of Guilty, Sept. 24, 2018,
ECF No. 39. Movant did not enter the plea pursuant to a plea

agreement. Id.
7
allegations are true, the Court determines that counsel's deficient
performance deprived Movant of more than a fair judicial proceeding;
the deficient performance deprived him of an appellate proceeding
altogether.

The Court has “broad and flexible power . . . to fashion an
appropriate remedy” in a § 2955 proceeding. United States v. Stitt,
552 F.3d 345, 355 (4th Cir. 2008) (quoting United States v. Hillary, 106
F.3d 1170, 1171 (4th Cir. 1997); see also Andrews v. United States, 373
U.S. 334, 339 (1968) (“in appropriate cases a § 2255 proceeding can...
be utilized to provide a... flexible remedy”); United States v.
Torres-Otero, 232 F.3d 24, 30 (1st Cir. 2000) (noting “the broad leeway
traditionally afforded district courts in the exercise of their § 2255
authority” and “the equitable nature of habeas corpus relief” (quoting
United States v. Handa, 122 F.3d 690, 691 (9th Cir. 1997))).

Based on the circumstances in this case, the Court is of the
opinion that permitting Movant to pursue an out-of-time appeal would
serve as an equitable and appropriate remedy. See Gipson, 985 F.2d at
215 (“In the context of the loss of appellate rights, prejudice occurs

where a defendant relies upon his attorney’s unprofessional errors,

8
resulting in the denial of his right to appeal.”); Childress v. Lynaugh,
842 F.2d 768, 772 (5th Cir. 1988) (“Prejudice resulting from the denial
of a defendant’s right to appeal is presumed because a criminal
conviction can be attacked on numerous grounds and thus, given the
likelihood of prejudice, a case-by-case inquiry is not worth the cost.”).
In the Fifth Circuit, “the procedure for granting an out-of-time
direct criminal appeal is dismissing the § 2255 motion without
prejudice.” United States v. West, 240 F.3d 456, 460 (5th Cir. 2001).
The sentencing court then reinstates the movant’s judgment of
conviction to reset the time from which the appeal should run. See
United States v. Flores, 442 F. App’x 123, 124 (5th Cir. 2011) (Once the
judgment is reentered, [Defendant]’s notice of appeal will be treated as
_ if it was filed on the date of or after reentry.”). This procedure
remedies counsel’s deficiency by providing a § 2255 movant with the
opportunity to file a notice of appeal from the re-imposed sentence
within the fourteen days mandated by Federal Rule of Appellate
Procedure 4(b)(1)(A)(i). See West, 240 F.3d at 459 (explaining that the
Fifth Circuit Court of Appeals sanctions this procedure, noting the

distinction between the judicial and statutory remedy).
9
IV. CONCLUSION AND ORDERS

Accordingly, for the reasons discussed above, the Court enters the
following orders:

IT IS ORDERED that the Judgment in a Criminal Case (ECF
No. 54) is VACATED and REINSTATED as of the date a final
judgment is entered in the instant civil cause.

IT IS FURTHER ORDERED that the reinstated J udgment ina
Criminal Case shall RECOMMENCE the fourteen-day period for
filing a timely notice of appeal set forth in Federal Rule of Appellate
Procedure 4(b)(1)(A)(i).

IT IS FURTHER ORDERED that Movant Daniel Jesus Vargas-
Romero’s pro se “Motion Under 28 U.S.C. Section 2255 to Vacate, Set
Aside, or Correct Sentence by a Person in Federal Custody” (ECF No.
60), and cause number EP-19-CV-359-PRM, are DISMISSED
WITHOUT PREJUDICE.

IT IS FURTHER ORDERED that Movant Daniel Jesus Vargas-

Romero is DENIED a certificate of appealability concerning his § 2255

10
Motion.?

IT IS FURTHER ORDERED that this matter is REFERRED to
United States Magistrate Judge Anne T. Berton to determine whether
' Movant Daniel Jesus Vargas-Romero is eligible for court-appointed
counsel in accordance with 18 U.S.C. § 3006A and Federal Rule of
Criminal Procedure 44. If Movant is eligible, the Court DIRECTS
Magistrate Judge Berton to appoint counsel for a direct appeal.

IT IS FURTHER ORDERED that all pending motions in the
above-numbered causes, if any, are DENIED AS MOOT.

IT IS FINALLY ORDERED that the Clerk shall CLOSE cause

number EP-19-CV-359-PRM.

SIGNED this Li) day of January,

 
 

 

 

3 See Rule 11(a), 28 U.S.C. foll. § 2255 (“The district court must issue or
deny a certificate of appealability when it enters a final order adverse to
the applicant.”).

11
